Case 19-21619   Doc 25-1   Filed 10/04/19   Entered 10/04/19 11:56:26   Page 1 of
                                     10
Case 19-21619   Doc 25-1   Filed 10/04/19   Entered 10/04/19 11:56:26   Page 2 of
                                     10
Case 19-21619   Doc 25-1   Filed 10/04/19   Entered 10/04/19 11:56:26   Page 3 of
                                     10
Case 19-21619   Doc 25-1   Filed 10/04/19   Entered 10/04/19 11:56:26   Page 4 of
                                     10
Case 19-21619   Doc 25-1   Filed 10/04/19   Entered 10/04/19 11:56:26   Page 5 of
                                     10
Case 19-21619   Doc 25-1   Filed 10/04/19   Entered 10/04/19 11:56:26   Page 6 of
                                     10
Case 19-21619   Doc 25-1   Filed 10/04/19   Entered 10/04/19 11:56:26   Page 7 of
                                     10
Case 19-21619   Doc 25-1   Filed 10/04/19   Entered 10/04/19 11:56:26   Page 8 of
                                     10
Case 19-21619   Doc 25-1   Filed 10/04/19   Entered 10/04/19 11:56:26   Page 9 of
                                     10
Case 19-21619   Doc 25-1   Filed 10/04/19   Entered 10/04/19 11:56:26   Page 10 of
                                      10
